DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
This application claims priority under 35 U.S. § 120 as a continuation of U.S. Utility Application No. 17/103767, filed November 24, 2020, titled “USING EMBEDDED SWITCHES FOR REDUCING CAPACITIVE LOADING ON A MEMORY SYSTEM,”. However, at least paragraphs [0082]-[0088] are not found in the specification of prior Application No. 17/103,767.  The disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application (MPEP 201.07).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation of “a third switch coupled between the second local select line and the first switch” in claim 1 and claim 9, line 6 is neither disclosed in the specification nor shown in any of the drawings of the Application No. 17/103,767 (the specification and drawings of an application and its continuation must be the same).
According to Fig. 3A, a first memory cell is considered M in subset 310[00] coupled between a first local select line LSL_L[0] and a first local bit line LBL_L[0]; a second memory cell M in subset 310[04] coupled between a second local select line LSL_R[0] and a second local bit line LBL_R[0]; a first switch SB_C coupled to a global bit line; a second switch SB_L coupled between the first local bit line LBL_L[0] and the fist switch SB_C and a third switch SB_R coupled between the second local bit line LBL_R[0] and the first switch SB_C, not between the second local select line LSL_R[0] and the first switch SB_C as recited in claim 1 and 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of U.S. Patent No. 11,238,904. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-18 are anticipated by claims 13-15 of the patent and claims 19 and 20 would have been obvious over claim 13 of the patent.
Regarding claim 16: Claim 13 of the patent recites a memory system comprising:
a memory array including: 
a set of switches coupled to a global bit line (claim 13, line 3 and lines 12-13): 
a first set of memory cells coupled between a first local select line and the set of switches (claim 13, lines 7-9); and 
a second set of memory cells coupled between a second local select line and the set of switches (claim 13, lines 4-6); and 
a controller connected to the memory array, the controller selects at least one switch of the set of switches (claim 13, lines 10-12).
Regarding claim 17: Claim 14 of the patent recites the memory system of claim 16, wherein the memory array further comprises a second set of switches (claim 14, line 2) coupled between the set of switches (the first set of switches is connected to the global bit line) and the first set of memory cells (the second set of memory cells in claim 14), wherein the controller selects at least one switch of the second set of switches to electrically couple the set of switches to the first set of memory cells (claim 14, lines 2-6. It is inherent that the at least one switch must couple before decouple the global bit line from the second set of memory cells).
Regarding claim 18: Claim 15 of the patent recites the memory system of claim 17, wherein the memory array further comprises a third set of switches coupled between the set of switches and the second set of memory cells, wherein the controller selects at least one switch of the third set of switches to electrically decouple the set of switches from the second set of memory cells.
Regarding claims 19 and 20: It would have been obvious a matter of design choice to use a number of memory cells of the first set of memory cells different from a number of memory cells of the second set of memory cells or a number of memory cells of the first set of memory cells the same as a number of memory cells of the second set of memory cells since Applicant has not disclosed the use of different or the same number of memory cells in the first set of memory cells and the second set of memory cells solves any stated problem and it appears that the memory system would perform well regardless the number of cells in the two sets of memory cells. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2020/0027505, hereinafter “Lee”).
Regarding claim16: Lee discloses a memory system comprising:
a memory array (Fig. 2) including: 	
a set of switches (Fig. 2, 2520 and Fig. 5) coupled to a global bit line (GBL); 
a first set of memory cells (Fig. 2, first row of memory cells from top and Fig. 3) coupled between a first local select line (first 212 from top) and the set of switches; and 
a second set of memory cells (Fig. 2, second row from top) coupled between a second local select line (second 212 from top) and the set of switches; and 
a controller (Fig. 2, 260) connected to the memory array, the controller selects at least one switch of the set of switches.
Regarding claim 17: Lee discloses the memory system of claim 16, wherein the memory array further comprises a second set of switches (Fig. 2, 2530 and Fig. 6) coupled between the set of switches and the first set of memory cells, wherein the controller (260) selects at least one switch of the second set of switches to electrically couple the set of switches to the first set of memory cells.
Regarding claim 20: Lee discloses the memory system of claim 16, wherein a number of memory cells of the first set of memory cells is same as a number of memory cells of the second set of memory cells. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
The only difference between claim 16 and Lee is that a number of memory cells of the first set of memory cells is different from a number of memory cells of the second set of memory cells. It would have been obvious a matter of design choice to use a number of memory cells of the first set of memory cells different from a number of memory cells of the second set of memory cells since Applicant has not disclosed the use of a different number of memory cells of the first set of memory cells and the second set of memory cells solves any stated problem and it appears that the memory system would perform well regardless the number of cells in the two sets of memory cells. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827